Citation Nr: 0720785	
Decision Date: 07/12/07    Archive Date: 07/25/07

DOCKET NO.  05-17 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a dental disability 
due to tooth extraction for purposes of award of disability 
compensation.

2.  Entitlement to an increased rating for residuals of 
lacerations to the tips of the right long and ring fingers 
and left ring finger, currently evaluated at zero percent 
(noncompensable) disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel



INTRODUCTION

The veteran had active military service from May 1966 to 
April 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

During the pendency of this appeal, the RO has several times 
sought clarification from the claimant as to whether he 
desires to pursue a claim of service connection for dental 
disability for treatment purposes under 38 C.F.R. Part 17 
(2006).  Authorization for such treatment is a matter that 
falls within the jurisdiction of the Chief of the Dental 
Service.  See 38 C.F.R. § 17.161.  Inasmuch as the issue 
developed for appellate review is a question of entitlement 
to compensation benefits, the Board will limit its 
consideration accordingly.  


FINDINGS OF FACT

1.  Regarding all three affected fingers (right long and ring 
fingers, and left ring finger), flexion of the distal 
interphalangeal joints is 70/70 and extension is 0/0; flexion 
at the proximal interphalangeal joints is 100/100 and 
extension is 0/0.

2.  The veteran reports numbness and occasional pain in the 
tips of the affected fingers; he can make a firm fist and the 
tips of his fingers touch the crease of his palm; he has tiny 
scars that are hardly visible.

3.  Tooth number 19 was found to be carious and nonrestorable 
when the veteran entered active military service; it was 
later extracted.  




CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for the residuals 
of lacerations to the tips of the right long and ring fingers 
and left ring finger have not been met.  38 U.S.C.A. § 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.71a (Diagnostic 
Codes 5229, 5230), 4.118 (Diagnostic Codes 7804, 7805) 
(2006).

2.  Service connection for compensation purposes for tooth 
extraction during service is not warranted.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.381, 4.150 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In the present case, the Board notes that the veteran was 
apprised of VA's duty to both notify and assist in 
correspondence dated in June 2004, well before the initial 
adjudication of the veteran's finger laceration claim.  
Specifically, regarding VA's duty to notify, the veteran was 
informed of what the evidence must show to establish 
entitlement to the benefit sought, what evidence/information 
was already in the RO's possession, what additional evidence 
was needed from the veteran, and what evidence VA was 
responsible for obtaining on the veteran's behalf.  
Additionally, the RO requested that the veteran submit any 
medical records pertaining to his claim.

While the notification did not include the criteria for 
assigning an effective date, see Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), because the 
veteran's finger rating claim will be denied, this question 
is not now before the Board.  Consequently, a remand for such 
notification is not warranted.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands that would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  

In regards to the veteran's dental claim, a notification 
letter was sent to the veteran in June 2005.  This letter met 
he requirements of the VCAA, and while it was not sent prior 
to the initial adjudication, the veteran was given 
opportunity to respond.  Moreover, as will be noted below, 
the dental claim will be denied as a matter of law.

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2006).  This duty to assist contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2006).

In the present case, the Board finds that the duty to assist 
has been fulfilled.  The RO obtained the veteran's service 
medical records (SMRs), VA medical records, and secured an 
examination in furtherance of his claim.  

The veteran is seeking an increased rating for his service 
connected residuals of laceration to the tips of his right 
long and ring finger, and left ring finger, currently 
evaluated as zero percent disabling.  He complains that he 
has periodic shooting pains in two fingers, that his 
fingertips constantly tingle, and that he can no longer feel 
the keys on a keyboard.

X-rays of the right hand taken in April 2004 revealed a 4 mm 
diameter loosened hole within the distal end middle phalanx 
right index finger.  The radiologist noted that this may be 
secondary to previous trauma, if there is a history, and 
stated that this is a typical location for a small 
enchondroma, but its appearance is not typical.  The 
radiologist also noted that there was degenerative arthritis 
of the right first carpal-metacarpal joint with lateral 
subluxation of the metacarpal.  The right middle and ring 
fingers are intact and no fractures are evident.  The 
radiologist's impression was no evidence of acute fracture.  

At a September 2004 VA examination, the veteran reported that 
for the last 10 to 12 years he had experienced constant pain, 
tingling and numbness at the tips of the involved fingers.  
The veteran noted that the numbness does not extend over the 
whole finger and does not involve the hand.  At the time of 
the examination, he also complained of shooting pain in his 
fingers, and stated that he is unable to pick up small 
objects, and sometimes drops things.  On further questioning, 
the veteran noted that the symptoms are only in the right 
long and ring finger, and the left ring finger, although the 
left ring finger is less symptomatic.  The veteran denied any 
symptoms in the rest of the hand and in the remaining 
fingers.  The veteran did not report any additional flare-
ups.

On examination of the involved fingers, the September 2004 
examiner found tiny scars at the tips of the fingers, which 
were hardly visible.  The examiner diagnosed the veteran with 
a crush injury to the tips of the right long finger, right 
ring finger, and left ring finger.  No ankylosis was noted.  
The examiner noted that in all three affected fingers, 
flexion of the distal interphalangeal joints was 70/70 and 
extension was 0/0.  Flexion at the proximal interphalangeal 
joints was 100/100 and extension was 0/0.  The examiner 
further noted that the veteran was able to make a firm fist 
and the tips of the fingers touched the crease of the palm.  
The examiner also stated that the veteran could touch the 
pulp of each finger with the tip of his thumb.

In evaluating the April 2004 x-ray findings, the September 
2004 examiner noted that the veteran had no trauma to the 
distal end of the middle phalanx of the right index finger 
and he also had no trauma to the first carpal-metacarpal 
joint.  The examiner stated that the April 2004 x-ray 
findings in these areas were unrelated to his service crush 
injury.  The examiner noted that the veteran had not 
described any symptoms in the middle phalanx or in the first 
carpal-metacarpal joint.

A left hand examination conducted later in September at the 
St. Louis VA medical center (VAMC), after the veteran injured 
his left hand by striking something the day before, showed 
soft tissue swelling, but noted no evidence of a fracture, 
dislocation or arthritic change.  The examiner noted swelling 
over the 3rd metacarpal and metacarpophalangeal joint, but 
stated that the veteran was able to move all fingers, and x-
rays taken at the time were normal.

Results of a nerve conduction study done in late September 
2004 at the St. Louis VAMC revealed no damage to the right 
medial motor nerve.  However, the nerve consultation note 
stated that no further nerve tests could be conducted because 
the veteran refused further testing of his nerves.

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  Where entitlement to compensation has already been 
established and an increase in the assigned evaluation is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

The veteran's residuals of laceration to the involved fingers 
have been evaluated utilizing Diagnostic Code 7805, the code 
pertaining to scars.  See 38 C.F.R. § 4.118.  Diagnostic Code 
7805, in turn, calls for rating the disability based on 
limitation of function of the affected part under the 
appropriate diagnostic codes.  Here, Diagnostic Code 5229 and 
5230 are utilized to evaluate limitation of function of the 
affected fingers.  38 C.F.R. § 4.71a 

Under Diagnostic Code 5229, a zero percent (non-compensable) 
rating is for application where there is limitation of motion 
of the long finger with a gap of less than one inch (2.5 
centimeters) between the fingertip and the proximal 
transverse crease of the palm, with the finger flexed to the 
extent possible, and; extension is limited by no more than 30 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5229.  A 10 
percent rating is warranted where there is limitation of 
motion with a gap of one inch (2.5 centimeters) or more 
between the fingertip and the proximal transverse crease of 
the palm, with the finger flexed to the extent possible, or; 
with extension limited by more than 30 degrees.  Id. 

Under Diagnostic Code 5230, any limitation of motion of the 
ring finger warrants a zero percent (non-compensable) rating.

With respect to limitation of extension, the September 2004 
examiner noted that in all three affected fingers, extension 
was 0/0.  The examiner also noted that extension at the 
proximal interphalangeal joints was 0/0.  In order to receive 
a compensable, 10 percent, evaluation under Diagnostic code 
5229 for limitation of motion of the long finger, extension 
has to be limited by more than 30 degrees.  In this case, the 
examiner specifically noted that the veteran's extension was 
normal at the proximal interphalangeal joint and at the 
distal interphalangeal joint in all three affected fingers.  
Therefore, because the veteran's right long finger is not 
limited in extension by more than 30 degrees; a compensable 
evaluation is not warranted.  

Under Diagnostic Code 5229, the veteran would also be 
entitled to a compensable (10 percent), evaluation for his 
right long finger if motion was limited by a showing of a gap 
of one inch between the fingertip and the proximal traverse 
crease of the palm, with the finger flexed to the extent 
possible.  However, in this case, the examiner explicitly 
stated that the veteran can make a firm fist and the tips of 
his fingers touch the crease of his palm.  Thus, a 
compensable rating is not warranted under this provision of 
the diagnostic code.

Turning to an evaluation of the veteran's right and left ring 
fingers, Diagnostic Code 5230 only allows for a zero percent 
(noncompensable) evaluation based on any limitation of 
motion.  Consequently, an increased rating is not available.

In sum, none of the medical evidence of record shows that the 
residuals of a laceration to the tip of the veteran's right 
long and ring finger and left ring finger warrants a 
compensable rating based on loss of function.

As for the scarring noted by the VA examiner, it should be 
pointed out that a superficial scar, which the veteran's 
scars appear to be, that is painful on examination warrants a 
10 percent rating.  Diagnostic Code 7804.  Additionally, 
unstable superficial scars, or ones that cover an area of 144 
square inches or greater warrant 10 percent ratings.  
Diagnostic Codes 7802, 7803.  However, there has been no 
indication that the veteran's tiny scars were found to be 
painful on examination or unstable.  Significantly, the scars 
were not only described as tiny, but as being barely visible.  
Consequently, there is no basis under any of these rating 
criteria for an award of a compensable rating.  

Turning to the veteran's claim for compensation on account of 
tooth extraction in service, the record shows that the 
veteran entered service with one tooth that was considered 
carious and nonrestorable-tooth number 19.  This tooth was 
later extracted in November 1966, apparently because of its 
diseased state.  No other extractions were noted in the 
service medical records.  

VA regulations provide that replaceable missing teeth will be 
considered service connected solely for the purpose of 
establishing eligibility for outpatient dental treatment as 
provided in 38 C.F.R. § 17.161.  Indeed, in order to receive 
compensation for loss of teeth, the loss must be due to loss 
of substance of the body of the maxilla or mandible.  
38 C.F.R. § 4.150 (Diagnostic Code 9913) (2006).  In other 
words, loss of a tooth due to caries, such as in the 
veteran's case, is not a disability for which compensation 
may be awarded.  

In view of the foregoing, it is the Board's conclusion that 
it is without legal authority to grant service connection for 
tooth extraction for purposes of an award of disability 
compensation benefits.  It is precluded by law.  While such a 
loss might be service connected for purposes of determining 
entitlement to dental examinations and/or outpatient dental 
treatment under 38 C.F.R. Part 17, the question of 
entitlement to service connection for purposes of such 
examination and/or treatment is a matter that is adjudicated 
in the first instance by the Chief of the Dental Service, and 
not the RO.  See 38 C.F.R. § 17.161 (2006).  In Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994), the United States Court 
of Veterans Appeals held that in cases where it is the law, 
and not the evidence, that is dispositive, the claim should 
be denied or the appeal to the Board terminated because of 
the absence of legal merit or the lack of entitlement under 
the law.


ORDER

Entitlement to an increased rating for residuals of 
lacerations to the tips of the right long and ring fingers 
and the left ring finger is denied.

Entitlement to service connection for purposes of award of 
disability compensation for tooth extraction is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


